       Case 1:16-cr-00389-AKH Document 91 Filed 06/26/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

                                    MEMORANDUM

Via Inter-Office Mail

TO:           Honorable Alvin K. Hellerstein
              United States District Judge

CC:           Martin Bell, Assistant United States Attorney
              Russell Capone, ~ n t United States Attorney

FR:t)M:       Richard Wilson~
              Chief Deputy Clerk, Administration

DATE:         April 14, 2020

              United S fates ofAmerica v. Jona RechnifZJ
              16 Cr. 389 (AKH) -.


-------------------------------- -----------------
                                 -----------------
      For your review, I am enclosing correspondence eceived in the Office of the
Clerk of Court, on April 2, 2020.

      If you should have any questions, please contact me t extension 0149.
          Case 1:16-cr-00389-AKH Document 91 Filed 06/26/20 Page 2 of 7

Beneficiary Request-1


Chora I Young LLP                                                                                   Collect1011 Law
                                                                                                    Judgment Enforcement
Attorneys at Law                                                                                    Asset Locat1011 & Seizure
A Limited Liability Partnership                                                                     Pre-Judgment Remedies

                        650 Sierra Madre Villa, Ste. 304 • Pasadena, CA 91107 • Tel; 626-744-1838




March 27, 2020

SENT VIA US MAIL

U.S. District Court, Southern District of New York
500 Pearl St
~-ewYork:-NY i0007         -- ·' ---- · -"-- - ---·-~- -;--"'"              - --.-- ··-= ---- -            -

Re:    BENEFICIARY STATEMENT REQUEST
       Borrower: Robert Rechnitz and Melanie Susan Rechnitz
       Property Address: 454 S McCadden Place, Los Angeles, CA 90020
       Recorded Instrument No.: 20160683228

To Whom It May Concern:

        Pursuant to Civil Code §2943, this firm is requesting a Beneficiary Statement from the
senior lienholders of the above-described property, of which US District Court, Southern Distnct
of New York is one.

       My client, WVJP 2018-3, LP, currently holds a subordinate Judgment lien on the subject
property reference above, secured by an Amended Abstract of Judgment recorded in Los Angeles
County (instrument no.: 20190441523 ). A copy of the Abstract of Judgment is attached hereto for
your reference.

       Civil Code §2943 states in pertment part:

             2) "Beneficiary statement" means a written statement showing:
               (A) The amount of the unpaid balance of the obligation secured by
   - ...-.•- the mortgageoi-cl~f~r~lt'1:ust incttrte1nt~r'estrale,-t~get11erw1th· -~-:. ~- -- -
             the total amounts, if any, of all overdue installments of either
             pnncipal or interest, or both
               (B) The amounts of penodic payments, 1f any.
               (C) The date on which the obligation is due m whole or in part
               (D) The date to which real estate taxes and special assessments
             have been paid to the extent the mformat1on is known to the
             beneficiary.
               (E) The amount of hazard insurance in effect and the term and
             premium of that insurance to the extent the mformation 1s known to
             the beneficiary.
               (F) The amount in an account, if any, mamtained for the
             accumulation of funds with which to pay taxes and insurance premiums.
               (G) The nature and, if known, the amowlt of any additional
                        Case 1:16-cr-00389-AKH Document 91 Filed 06/26/20 Page 3 of 7

           Beneficiary Request-2

   i'
                        charges, costs, or expenses paid or incurred by the beneficiary which
                        have become a lien on the real property involved.
                          (H) Whether the obligation secured by the mortgage or deed of
                        trust can or may be transferred to a new borrower.

                   Civil Code §2943 also states that "A benefic1aiy, or his or her authorized agent, shall,
           within 21 days of the receipt of a written demand by an entitled person or his or her authorized
           agent, prepare and deliver to the person demandmg 1t a true, correct, and complete copy of the note
           or other evidence of indebtedness with any modification thereto, and a beneficiary statement."
           [Emphasis added.]

                   Please provide the Beneficiary Statement within 21 days o_{receipt £~(this correspondence.

                   Should you have any questions or concerns, please do not hesitate to contact me at (626)
.- .. -   -7-44-1838--                - ., -~ --·- __ --,- --,- . .~-,----.~ -~- -·- · ·---- -

           Sincerely,



              ft-
           Joseph Chora, Esq.
           Attorney for WVJP 2018-3, LP




           JC/jh



           Attachment
 ,          '                               Case 1:16-cr-00389-AKH Document 91 Filed 06/26/20 Page 4 of 7



     ~          A.                                     This page is part of your document - DO NOT DISCARD



                                                                                                                                                                                                                                             Pages:
                                                                                                                                                                                                                                              0003




                                                                                                                                                            05/14/19 AT 04:51PM

                                                                                                                                                                                                                       FEES:                   32.00
                                                                                                                                                                                                                       TAXES:                   0.00
                                                                                                                                                                                                                       OTHER:                   0.00
                                                 -             -      • --c;-. ·• =-..;;: •                  =~-~.=;.,-. ... ..,""'"-:--- ·--. --- ~ ...-:-c>. ·sB2:~                                                           ·       --    -.:;5-~bo- -- · --
                                                                                                                                                                                                                       PAID:                 107.00




                                                     111111111111111 II 1111111111111111
                                                                                                                 LEADSHEET
                                                                                                                                                                                                         II II II
                                                               II   II IIII II I II II I I IIII I II I Ill I Ill I II
                                                                                                              201905143280105


                                                                                                                     00016610326
-----:,- _ _ _   ---:;:.= .....-, ...~.,.    -:-;-:,-.--~.;;;:--;;-~;;;.-"'............       ---     ,._;e.;----~--:;:--,-,- ... -.-:-,,.~--                         ---            ... ~       _..-      --.......   ---          .




                                                                                                      Illllll lllll lllll lllll lllll lllll lllll lllll lllll llll llll
                                                                                                                         009823299

                                                                                                                               SEQ:
                                                                                                                                   01

                                                                                     DAR - Counter (Upfront scan)


                                                                                1111:I IIIII IIIII IIIIII IIII IIIII IIIII IIIIII Ill lill\l lllll lilill llll llll l\llll llllll llll lllll llll llll
                                                                                111111111111 illl llllll llll llll llllll !illll lllll lllll lllll l !l llllll lill llllll l 1IIIIIII IIII IIII IIII
                                                                               THIS FORM IS NOT TO BE DUPLICATED
                                            EMJ2S68
                                  Case 1:16-cr-00389-AKH Document 91 Filed 06/26/20 Page 5 of 7



                                                                                               EJ-001
             ATTORNEY OR PAA.TY WITHOUT ATTORNEY (Namo address and $/ale Bar numt,,rj
             AAl!l recorcim-g, rt11,1m to
              Joseph Chora, SBN 284 700
              Paul P. Young, SBN 257571
              CHORA YOUNG llP
              650 Sierra Madre Villa Ave , Suite 102
              Pasadena, California 91107
              ~lNO.'    (626) 744-1838              FAXNO lopwnol)
              o·t.lAA. ADORESS (OpflOr,a~
             m         ATTORN~Y
                       FOR          O         JlJOGI.IENT
                                              CREOITO'l
                                                               m        AS
                                                                        0
                                                                          FsR1t,Ne.coEER
                                                                                         0

             SUPERIOR COURT CJ' CAUFORHIA, COUNlY OF               Los Angeles
             smEe-r ADDRESS          111 N. Hill Street
             t.1All.1NG ADORESS      111 N Hill Street
             c11Y ANO   z,p cooE. Los Angeles 90012
             BIWICH NP.Me       Stanley Mosk Courthouse
                                                                                                                                                FOR RECORDER"S USE ONLY

                  PLAINTIFF        CWR Holdings, LLC                                                                                       CASE NUMBER                                                          >



              DEFENDANT
             1--...:. -~
                                                                                                                                           BC607132
                                                                                                                                                           ...   -;;
                                                                                                                                                                                                __ J                ..,.   ...   -----   ........
                                  ABSTRACT OF JUDGMENT-CIVIL
                                                                                                                                                          FOR CWRT USEOIILY
                                       AND SMALL CLAIMS                                                  IT]       Amended

             1. The CK] Judgment creditor                              D
                                                              assignee of record
                  applies for an abstract of jU<lgrnent and represents the following:
                  a. Judgment debtor's
                                      Name and last known address
                      !Rooert Rechmtz
                      1454 South McCadden Place
                   ~ Lngeles, CA 90020
                                                                                                          7
                                                                                                           _J
                  b    Dnver's license no [last 4 digits] and stale                                                @Unknown
                  c.   Social security no. past 4 digits]: 6466                                                    • Unknown
                  d     Summons or notice of entry of sister-state Judgment was personally served or mailed to (name and address).
                        Robert Rechmtz, 5455 W1lsh1re Blvd., Suite 800, Los Angeles, CA 90036

             2.   @   lnformalton on add1!.tonal judgment debtors 1s     4                                         D    Information on add1Uonal Judgment creditors 1s
                      shown on page 2.                                                                                  shown on page 2
             3. Judgment creditor (name and address)·                    5                                         0 Original abstract recorded 1n this county.
                WI/JP 2018-3, LP                                                                                          Los Angeles
                c/o Chora Young, LLP 650 Sierra Madre Villa Ave ste. 102                                            a. Date· 3/23/2017
                Pasadena. CA 911 O7                                                                                    b
             Date: Apnl 22, 2019
             PaulP. Young,Esq
                                             (TYPE OR PRINT NAMc)                                                          •
             6.    Total amount of judgment                 as entered or last renewed·              An            10.     D
                                                                                                                execution lien         D
                                                                                                                                     attachment hen                    D
                  $787,919.17                                                                        1s endorsed on the judgment as follows
.- - .,.~ - """71°'-; Al,judgn'lent~credrtors aritl debtorSc1r~tBd on 1his-abstracl. ;.; --=-~ -a- -Amount $- -,;:---;:;-:;-- ---

                 8. a Judgment entered on (date): 12/8/2016                                     b In favor of (name and address)
                  b.   Renewal entered on (date).
                                                                                                                    11     A stay of enforcement has
                                                                                                                           a.   0     not been ordered by the court
                                                                                                                           b.   D     been ordered by the court Bffect1ve until
                                                                                                                                      (date):
                                                            hem R Caner E.- ecut.r,,e Olfiter I C'lerk ot Co.Jrt   12      a    IT]   I certify that this is a true and correct abstract of
                                                                                                                                      the judgment entered 1ri this action.
                                                                This abstract issued on (date).
                                                                                                                           b    D     A certified copy of the Judgment is attached

                                                            '--_0_5/_13_/_2_0_1_9_ _ ___, Clerk, by                                           Anita K Barron                                     , Deputy
             Form Ad~tet:1 ra Ui11datcvy u,.e.                                         ABSTRACT OF JUDGMENT-CIVIL                                                                                   P•ge I of2
             Joo1011 COUnol or Calf0o111:a                                                                                                                                 Cede of C1',111 Proceoure §§ .(88 480,
             EJ-001 JRev Jvly 1 20141                                                       AND SMALL CLAIMS                                                                                        674,700 19:I
                        Case 1:16-cr-00389-AKH Document 91 Filed 06/26/20 Page 6 of 7



        PLAINTIFF. CWR Holdings, LLC                                                                                           COURT CASE NO
    DEFENDANT: Bomel San Diego Equities, LLC et al.                                                                              BC607132


   NAMES AND ADDRESSES OF ADDITIONAL JUDGMENT CREDITORS:

   13 Judgment creditor (name and address):                                   14        Judgment cred,tor (name and address):




   15.    D        Continued on Attachment 15.


   INFORMATION ON ADDITlONAL JUDGMENT DEBTORS:
   16.                            Name and last known address                 17                              Name and last known address

--.-~!~~,~=:1~~~~. ... ... _.I_ •
         Los Angeles, CA 90036
                                                                                  -c--r-r:::---.=----===
         I
         L                                                             _J               L
         Driver's license no, Oast 4 digits] and state.                                 Driver"s license no [last 4 d191ts] and slate
                                                            0Unknown                                                                           •   Unknown
         Social security no. past 4 digits]:                [R]Unknown                  Social secunty        no.   [last 4 digits]            D   Unknown

         Summons was personalfy served at or mailed to (address).                       Summons was personaUy served al or mailed to (address):
         Bomer San Diego Equities, LLC
         Fame Zuluaga, Agent for Service of Process
         5455 Wilshire Blvd., Suite 800
         Los Angeles. CA 90036




   18                             Name and last known address                 19.                             Name and last known address
                                                                       -i
         '
                                                                                                                                                      ~
                                                                                        i                                                                     I

         L                                                             _J               L                                                              _J
         Dnver's license no {last 4 d19,ts] and state:
                                                            •       Unknown
                                                                                        Drivers license no (la~t 4 d1g,ts] and slate
                                                                                                                                               QUnknown
         Social security no. Qast 4 d1g1ts]:                    D   Unknown             Soc,al security no [last 4 d1g1ts)                     D   Unknown

         Summons was personally served at or mailed to (address):                       Summons was personally served al or marled to (address):

                       " ...,..--.-   -   -.-.. - ~     -- - ·--.-- - -       ~     -   .;;--   -.;;:--;;;;   - ------:--                  -       -- - - -         -




   20.    D        Cont,nued on Attachment 20




   EJ-001 IA•• J\Jy 1. 201' J                              ABSTRACT OF JUDGMENT-CIVIL                                                               P.-.;n J of l

                                                                ANO SMALL CLAIMS
     ,    -.~~~~;""'--:7~''
                                                                                . ,.. Filed 06/26/20
                                                                                              S.t\NTA-ANA
                                                Case 1:16-cr-00389-AKH Document 91                       Page 7 of 7                                                                           - -         ~
                                                                                                                                                                                                 ... ·•·c; $0.65__ -.
                                                                                             ~".,
                                                                          ;~--~                                                                                      '•t·--,.......
                                                              . ....
                                                                ,
                                                                                              CA 92t_'=j                                                                                             . '                US POSTAGE C




                   !fr!il :i¥l~~d.#                                          'ore¼s i JJT;Js (V
                                                                                            ·:.:1-)MAR ':.-lJ                                                                                                         · FIRST-CLASS · (
                                                          390                                                                                                                                  ~          062S0010120297            ~
                                                                                                                                                                                               ::•               · 91107
                                                                    '-c<f)                                                                                                                     ·f _iit~g                            c?

                                                                                                                                                                              c::.                   "        ,,,;f
                                                                                                                                              .    I
                                                                             U.S. District .Court, Southern District of New York                                                                     'e
                                                                                                                                                                                                            ~"' t
                                                                                                                                                                                                                      .;
                                                                                                                                                                       0;,?:,"
                                                                             500 Pearl St , , .                                               - I                      C:;     -1~
                                                                                                                                                                                         I
                                                                                                                                                                              ~>:                            .--,'
                                                                                                                                                  J
                                                                                                                                                                                         N-          f'<'"''...;."f

                                                                                                                                                                                                     "'
                                                                             New York, NY -1 ~007. . ·
                                                                                                                                                                       .-
                                                                                                                                                                       -~;
                                                                                                                                                                              ""'':'";
                                                                                                                                                                                                     "
                                                                                                                                                                                                     i '':,,      ~1
                                                                                                                .,.,   --                                                     ,"·•
                                                                                                                                                                              ,-:
                                                                                                                                                                                         Cv
                                                                                                                                                                                         LJl
                                                                                                                                                                                                                                          l




                                                                               i 1:iCH:i°?- i 33Ci9-9                              .                         .
                                                                                                                                                                               n
                                                                                                                       111\ ,11, 11, 111]'11111, r!)jt1 ;i 1Hh, 11,p 111 t1 1 11J t, j\ 111 n11n,

         'flt'$ f',tiq"        '
                          !fuitJ?A. if" 4~,,'




                                                                                                    ,\


                                                                                                                                                                                                                                    __j




                                                                                                                                                                         /




,.
